Citation Nr: 9912197	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  90-42 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had oceangoing Merchant Marine service from May 
to June 1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO).  The Board remanded the case for additional development 
in April 1991.  The development has since been completed to 
the extent possible, and the case has now been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant has not presented any competent evidence of 
a link between the claimed residuals of a head injury and his 
period of service.

2.  The appellant has not presented any competent evidence 
that he currently has an acquired psychiatric disorder, and 
has not presented any competent evidence of a link between 
the claimed disorder and his period of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In order for a claim 
for service connection to be well-grounded, there must be 
competent evidence of current disability, evidence of 
incurrence or aggravation of a disease or injury in service, 
and evidence of a nexus between the in-service injury or 
disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

I.  Entitlement To Service Connection For Residuals Of A Head 
Injury.

The appellant testified in support of his claim for service 
connection for a residuals of a head injury during a hearing 
held in June 1989.  He asserted that he sustained a head 
injury in service.  The Board notes that, for the sake of 
determining whether or not the claim is well-grounded, the 
Board will assume that the testimony regarding the occurrence 
of an in-service head injury is true.  

Significantly, however, there is no medical evidence 
demonstrating that any injury during World War II service 
resulted in any permanent residuals.  The earliest post-
service medical evidence pertaining to a head injury is from 
many years after separation from service, and the post-
service treatment record does not contain any medical opinion 
showing that any such disorder is related to service.  On the 
contrary, the record, which is dated in November 1958, shows 
that the appellant sustained a head injury in February 1957 
when a hatch fell on his head and he required stitches.  He 
reportedly had been experiencing headaches for about a year 
following the injury.  The Board notes that this history 
places the date of onset of the head injury many years after 
separation from service.

The appellant's own opinion that he has a disorder of the 
head which is related to service is not enough to support the 
claim.  Lay persons, such as the appellant, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
claimant does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the claimant presents only lay 
testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced in service, but is not competent 
to render a medical opinion regarding the significance of 
those symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

In summary, the appellant has not presented any competent 
evidence of a link between the claimed disorder and his 
period of service.  Accordingly, the Board concludes that the 
claim for service connection for residuals of a head injury 
is not well-grounded.

II.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder.

During the hearing held in June 1989, the appellant 
testified, in essence, that he developed a psychiatric 
disorder in service due in part to having been aboard a ship 
that was in a convoy that was attacked by the enemy.

The Board notes, however, that there is no medical evidence 
showing that the appellant has ever had a psychiatric 
disorder which is related to service.   The only evidence 
which is of record demonstrating that the appellant has been 
treated for a mental disorder during his life is a hospital 
discharge summary from a Public health Service hospital dated 
in December 1964 which shows that the appellant was treated 
for (1) acute brain syndrome secondary to alcoholism; and (2) 
chronic brain syndrome secondary to alcoholism.  

The Board further notes that there is no evidence that the 
appellant currently has a psychiatric disorder.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In summary, the appellant has not presented any competent 
evidence that he currently has an acquired psychiatric 
disorder, and has not presented any competent evidence of a 
link between the claimed disorder and his period of service. 
Accordingly, the Board concludes that the claim for service 
connection for an acquired psychiatric disorder is not well-
grounded.

Because the claims for service connection are not well-
grounded, the VA is under no duty to assist the appellant in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claims.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  

The Board notes that the appellant is free to present 
evidence such as a medical opinion linking any current 
disability with his period of service.




ORDER

Service connection for residuals of a head injury is denied.  

Service connection for an acquired psychiatric disorder is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

